DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mito (JP 2007-69745, of record).
As best depicted in Figure 1, Mito teaches a tire construction comprising a pair of inclined belt layers 7 and a belt cover layer or restraining member 8 arranged at respective ends of said inclined belt layers.  Mito further teaches that each of said inclined belt layers and said belt cover layer are formed with cords embedded in a resin material (thermoplastic elastomer), as opposed to a rubber material (Paragraphs 11 and 12).  Lastly, belt cover layer 8 would be expected to “restrain” the inclined belt plies to some extent based on its location. 
With respect to claims 4, 6, and 7, the claims are directed to a method of manufacture of such fails to further define the structure of the claimed tire article.  Additionally, as depicted in Figure 1, belt cover layer or restraining member 8 is in direct contact with inclined belt layers 7 and as such, an integrated assembly would be achieved after molding and vulcanization (appears that the claimed “welding” provides an integrated assembly).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fidan (DE 10122812) and further in view of Mito.   
As best depicted in Figure 4b, Fidan is directed to a tire construction comprising first and second inclined belt layers 3,4, and a belt cover layer or restraining member 5 arranged at respected ends of said inclined belt layers.  In such an instance, though, inclined belt layers 3,4 comprise cords embedded in rubber as opposed to a resin.     
	Mito, on the other hand, is similarly directed to a tire construction comprising a pair of inclined belt layers 7 and a restraining member 8.  More particularly, Mito suggests the use of a resin material (thermoplastic elastomer), as opposed to a rubber material, in inclined belt layers to improve edge separation and cornering performance and in belt cover layers in order to enhance high speed durability (Paragraphs 8 and 11).  One of ordinary skill in the art at the time of the invention would have found it obvious to use a resin material in the inclined belt layers and/or belt cover layers of Fidan for the benefits detailed above.  Lastly, belt cover layer 5 of Fidan would be expected to “restrain” inclined belt plies 3,4 to some extent based on its location.    
	Regarding claims 2, 3, and 5, as detailed above, Mito teaches the use of a resin material in each of the inclined belt layers and the belt cover layer (claimed restraining member), wherein said layers include cord reinforcement.
	With respect to claims 4, 6, and 7, the claims are directed to a method of manufacture of such fails to further define the structure of the claimed tire article.  Additionally, as depicted in Figure 4b of Fidan, belt cover layer or restraining member 5 is in direct contact with inclined 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 12, 2021